May 22, 2018




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          DARON TAYLOR, Appellant

NO. 14-16-00583-CR                      V.

                       THE STATE OF TEXAS, Appellee


                     ________________________________

      This court today heard a motion for rehearing filed by appellant, Daron
Taylor. We order the motion be denied, and the court’s former judgment of March
29, 2018 be vacated, set aside, and annulled. We further order this court’s opinion
of March 29, 2018, withdrawn.

       This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment of the 178th
District Court VACATED and the case DISMISSED in that court. The cause
remains pending in the 315th District Court for further proceedings in accordance
with its opinion.

      We further order this decision certified below for observance.